465 F.2d 1399
72-2 USTC  P 9709
Julio S. and Joan K. MAZZOTTA, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 66, Docket 72-1377.
United States Court of Appeals,
Second Circuit.
Argued Oct. 11, 1972.Decided Oct. 16, 1972.

Appeal from a decision of the United States Tax Court, Leo H. Irwin, Judge.
Daniel Shepro, Bridgeport, Conn.  (Edward G. Burstein, Bridgeport, Conn., of counsel), for appellants.
Dennis M. Donohue, Atty., Tax Div.  (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Gordon S. Gilman, Attys., Tax Div., Dept. of Justice, of counsel), for appellee.
Before FRIENDLY, Chief Judge, and MEDINA and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by the Tax Court, 57 T.C. 427 (1971).